DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claim 1 has been amended.
Newly submitted claims 2-21 filed on 06/21/2021 have been withdrawn from consideration as being directed to a non-elected invention.
Claim 1 is presented for examination.

Election/Restrictions
Newly submitted claims 2-21 filed on 06/21/2021 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims 2-21 are describing different embodiments disclosed in the specification which are different from originally presented claim as follows:
Group I: Currently Claim 1 is directed to a system for testing at least one target application running on a target computer system for security vulnerabilities or security configuration problems.
	Group II: New Claims 2-10 are directed to a system for automatically determining security vulnerabilities.

Group IV: New Claims 18-21 are directed to a method for risk assessment of a plurality of software system.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 2-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to a “system for testing at least one target application running on a target computer system for security vulnerabilities or security configuration problems” in lines 1-3 which is not statutory because as defined in the specification, “core engine subsystem”, “scan engine subsystem”, “system identifier subcomponent”, testing and probing modules”, and “intelligent dispatch subcomponent” are software (please see pages 9-10).  Software by itself is not statutory.  Additionally, the claimed system is directed to software per se, which do not show the physical transformation. Accordingly, the claimed "system" would amount to 

Claim Objections
Claim 1 is objected to because of the following informalities: “the determined resources” in lines 14-15 should be --- the tested resources ---.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 10-13 of amendment’s Remarks, filed 09/23/2020, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the Double Patenting rejection of claim 1 has been withdrawn. The 112(b) rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
Newly submitted claims 2-21 filed on 06/21/2021 should be canceled in order to place the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAOTRAN N TO/           Primary Examiner, Art Unit 2435